NONPRECEDENTIAL DISPOSITION
                  To be cited only in accordance with Fed. R. App. P. 32.1 
 

                 United States Court of Appeals
                                   For the Seventh Circuit 
                                   Chicago, Illinois 60604 
                                                
                                  Submitted March 23, 2018* 
                                    Decided April 2, 2018 
                                                
                                            Before 
 
                        KENNETH F. RIPPLE, Circuit Judge 
                         
                        ILANA DIAMOND ROVNER, Circuit Judge
                         
                        AMY C. BARRETT, Circuit Judge 

No. 17‐1612 
 
CHRISTOPHER E. WASHINGTON,                                 Appeal from the United States District 
      Plaintiff‐Appellant,                                 Court for the Northern District of Indiana, 
                                                           South Bend Division. 
      v.                                                    
                                                           No. 3:16‐CV‐496 TLS 
MARK SEVIER,                                                
      Defendant‐Appellee.                                  Theresa L. Springmann, 
                                                           Chief Judge. 
                                                            
                                                  O R D E R 
                                                       
            While he was an inmate at Westville Correctional Facility in Indiana, Christopher 
Washington, an Indiana citizen, injured himself when he fell in the shower. He sued 
Mark Sevier, the superintendent of the facility and also an Indiana citizen, under Indiana 
Code § 11‐8‐4‐8 for negligently failing to prevent shower injuries. The case never reached 
the merits. The district judge dismissed it when Washington did not pay the filing fee 
                                                 
            * Appellee Mark Sevier was not served with process in the district court and is 

not participating in this appeal. We have corrected the misspelling of his name in the 
complaint. After examining the appellant’s brief and the record, we have concluded that 
oral argument would not significantly aid the court. FED. R. APP. P. 34(a)(2)(C). 
No. 17‐1612                                                                              Page 2 
 
after the judge denied his request for leave to proceed in forma pauperis. The judge 
denied that application because Washington’s gross income exceeded the poverty line; 
she did not consider Washington’s expenses and liabilities. We have jurisdiction to 
consider this appeal because a case dismissed without prejudice for failure to pay a filing 
fee is conclusive in practical effect when, as here, the plaintiff tells us that he has 
insufficient funds and cannot remedy the problem that led to dismissal. See Thomas v. 
Butts, 745 F.3d 309, 311 (7th Cir. 2014). 

        We affirm the decision to dismiss the case because the district court lacked 
subject‐matter jurisdiction over it. We must always consider whether the federal courts 
have subject‐matter jurisdiction over cases before us. Gonzalez v. Thaler, 565 U.S. 134, 141 
(2012). Washington asserts a claim of negligence under Indiana law, so he does not base 
jurisdiction on a federal question. See 28 U.S.C. § 1331. And Washington cannot base 
jurisdiction on diversity of citizenship because he and Sevier are citizens of the same 
state. See 28 U.S.C. § 1332. We know this because we ordered Washington to amend his 
jurisdictional statement to clarify the basis for subject‐matter jurisdiction. We told him 
that if he based jurisdiction on a federal question, he must “identify the provision of the 
constitution or the federal statute involved.” We also told him that if he based 
jurisdiction on diversity of citizenship, his response must “identify the jurisdictional 
amount and the citizenship of each party to the litigation.” In his response Washington 
did not identify a constitutional right or federal law, and he said that both he and Sevier 
are Indiana citizens. With no federal question, no diversity of citizenship, and no other 
basis for subject‐matter jurisdiction, the case cannot proceed in federal court. See 
Buchel‐Ruegsegger v. Buchel, 576 F.3d 451, 455 (7th Cir. 2009). 

       We may affirm on jurisdictional grounds because there is no priority among 
non‐merits‐based reasons for dismissing a case. See Ruhrgas AG v. Marathon Oil Co., 
526 U.S. 574, 578 (1999); Meyers v. Oneida Tribe of Indians of Wis., 836 F.3d 818, 823 (7th Cir. 
2016), cert denied 137 S. Ct. 1331 (2017). Therefore we need not decide whether the district 
judge abused her discretion in denying pauper status based on Washington’s assets and 
income without also considering his expenses and liabilities. See Escobedo v. Applebees, 
787 F.3d 1226, 1236 (9th Cir. 2015) (ruling that district court abused its discretion in 
denying pauper status when court included spouse’s income with litigant’s assets 
without also considering spouse’s liabilities); Martinez v. Kristi Kleaners, Inc., 364 F.3d 
1305, 1308 (11th Cir. 2004) (same ruling when district judge considered litigant’s assets 
without also considering litigant’s liabilities). See also Adkins v. E.I. DuPont de Nemours & 
Co., 335 U.S. 331, 339 (1948) (stating that payment of filing fee should not require that the 
plaintiff forego the “necessities of life”). 
No. 17‐1612                                                                         Page 3 
 
      Because the district court lacked jurisdiction, the judgment of dismissal is 
AFFIRMED.